DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/28/2021 and 08/22/2022. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18 and 21-26 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Heo (US 20190394471, hereinafter Heo).
Regarding Claim 16, Heo discloses a method of decoding an image signal with a decoding apparatus, comprising: 
determining, with the decoding apparatus, based on an intra prediction mode of a current block ([0057], the prediction unit 180 may include an intra-prediction unit 182; [0065], the prediction unit 260 an intra-prediction unit 262), one or more first reference samples from neighboring samples adjacent to the current block, the neighboring samples referring to samples reconstructed before the current block ([0062] the intra-prediction unit 182 prepares a reference sample necessary to generate a prediction signal and generates a prediction signal using the prepared reference); 
obtaining, with the decoding apparatus, a first prediction sample of the current block based on the one or more first reference samples ([0062], intra-prediction unit 182 predicts a current block with reference to samples neighboring the block, prepares a reference sample necessary to generate a prediction signal and generates a prediction signal using the prepared reference sample); 
determining, with the decoding apparatus, a second reference sample from the neighboring samples ([0141] the value of a prediction sample is derived based on a reference sample located in a prediction direction if a current processing block has been encoded in the vertical mode or horizontal mode; [0181], FIG. 9 &FIG. 10, a vertical strong mode generates a prediction block using all the left reference samples K-R and the top reference samples A-H and the top-right sample I and the bottom-left sample S); and
obtaining, with the decoding apparatus, a second prediction sample of the current block by applying predetermined weights to the first prediction sample and the second reference sample ([0172], FIG. 9, predicted sample value of a current sample C ([x] [y]) is determined by a weighted sum of reference sample O (p[-1][y]) and reference sample T(p[not][-1]) (a first prediction sample as reference sample O) a weighted sum of reference sample E (p[x][-1]) and reference sample S (p [-1][n]) ( a second reference sample); [0198], FIG. 12, weighting vale in a vertical strong mode and a horizontal strong mode for regions A & B within the current block; [0215], FIG. 13, prediction sample region C (prediction sample) from vertical strong mode region A (first prediction) and a relatively small vertical mode region B(second prediction) with respective weighting values), wherein a boundary of the current block to which the one or more first reference samples are adjacent is different from a boundary of the current block to which the second reference sample is adjacent ([0139], a sample at the left boundary of a prediction block (i.e., a sample within a prediction block neighboring the left boundary) and a sample at the top boundary of the prediction block (i.e., a sample within a prediction block neighboring the top boundary) [samples are adjacent is different from a boundary]; [0148]).

Regarding Claim 17, Heo discloses the method of claim 16, further comprising: determining, with the decoding apparatus, based on at least one of the intra prediction mode of the current block or a size of a transform block relating to the current block, whether to perform a filtering on the neighboring samples; and performing, with the decoding apparatus, the filtering on the neighboring samples in response to the determination that the filtering is performed on the neighboring samples ([0259] In intra prediction, neighboring samples of the current block may mean a sample adjacent to the left boundary of the current block of size nS x nS and a total of 2×nS samples adjacent to the bottom-left, a sample adjacent to the top boundary of the current block and a total of 2×nS samples adjacent to the top-right, and one sample adjacent to the top-left of the current block).

Regarding Claim 18, Heo discloses the method of claim 17, wherein the filtering is performed on the neighboring samples only when the intra prediction mode of the current block is set equal to one of pre-defined intra prediction modes in the decoding apparatus, and  wherein at least one of an DC mode, a vertical mode, or a horizontal mode is excluded from the pre-defined intra prediction modes ([0238], FIG. 15, if the frequency of occurrence of the mode 3 and the mode 33 is low among the 33 directional modes, the vertical strong mode and the horizontal strong mode may be used instead of the two intra modes and the existing two directional modes are substituted with the vertical strong mode and the horizontal strong mode, respectively, however, the directionality of the intra mode (mode 3 and mode 33) to be substituted does not apply to the vertical strong mode and the horizontal strong mode).
 
Regarding Claim 21, Heo discloses the method of claim 16, wherein a boundary of the current block to which one of the first reference samples is adjacent is the same as a boundary of the current block to which another of the first reference samples ([0139], a sample at the left boundary of a prediction block (i.e., a sample within a prediction block neighboring the left boundary) and a sample at the top boundary of the prediction block (i.e., a sample within a prediction block neighboring the top boundary; [0259] In intra prediction, neighboring samples of the current block may mean a sample adjacent to the left boundary of the current block of size nS x nS and a total of 2×nS samples adjacent to the bottom-left, a sample adjacent to the top boundary of the current block and a total of 2×nS samples adjacent to the top-right, and one sample adjacent to the top-left of the current block).

 Regarding Claim 22, Heo discloses the method of claim 21, wherein the second reference sample is determined based on an angular line according to the intra prediction mode of the current block ([0238], FIG. 15, if the frequency of occurrence of the mode 3 and the mode 33 is low among the 33 directional modes, the vertical strong mode and the horizontal strong mode may be used instead of the two intra modes and the existing two directional modes are substituted with the vertical strong mode and the horizontal strong mode, respectively, however, the directionality of the intra mode (mode 3 and mode 33) to be substituted does not apply to the vertical strong mode and the horizontal strong mode).  

Regarding Claim 23,  Heo discloses the method of claim 22, wherein the first prediction sample is obtained by interpolating two first reference samples, and wherein the second prediction sample is obtained by a weighted sum of the first prediction sample and one second reference sample of an integer pel ([0172], FIG. 9, predicted sample value of a current sample C ([x] [y]) is determined by a weighted sum of reference sample O (p[-1][y]) and reference sample T(p[not][-1]) (a first prediction sample as reference sample O) a weighted sum of reference sample E (p[x][-1]) and reference sample S (p [-1][n]) ( a second reference sample); [0198], FIG. 12, weighting vale in a vertical strong mode and a horizontal strong mode for regions A & B within the current block; [0215], FIG. 13, prediction sample region C (prediction sample) from vertical strong mode region A (first prediction) and a relatively small vertical mode region B(second prediction) with respective weighting values),

Regarding Claim 24, Heo discloses the method of claim 23, wherein the predetermined weights is determined based on at least one a size of the current block, the intra prediction mode of the current block, or a position of the first prediction sample ([0259] In intra prediction, neighboring samples of the current block may mean a sample adjacent to the left boundary of the current block of size nS x nS and a total of 2×nS samples adjacent to the bottom-left, a sample adjacent to the top boundary of the current block and a total of 2×nS samples adjacent to the top-right, and one sample adjacent to the top-left of the current block).
Regarding Claim 25, Encoding method claim 25 of using the corresponding decoding method claimed in claim 16 and the rejections of which are incorporated herein for the same reasons of anticipation as used above. 
Regarding Claim 26, Non-transitory computer-readable medium claim 16 of using the corresponding decoding method claimed in claim 1 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 20190394471, hereinafter Heo) in view of Lin (US 20180332292, hereinafter Lin).
Regarding Claim 19, Heo discloses the method of claim 18.
Heo does not explicitly disclose wherein the filtering is performed on the neighboring samples only when a number of total samples belonging to the transform block is greater than a pre-defined threshold value in the decoding apparatus.  
Lin teaches  wherein the filtering is performed on the neighboring samples only when a number of total samples belonging to the transform block is greater than a pre-defined threshold value in the decoding apparatus ([0016] For the luma component, the neighbouring reconstructed samples from the neighbouring reconstructed blocks used for Intra prediction sample generations are filtered before the generation process and the filtering is controlled by the given Intra prediction mode and transform block size. If the Intra prediction mode is DC or the transform block size is equal to 4×4, neighbouring reconstructed samples are not filtered. If the distance between the given Intra prediction mode and vertical mode (or horizontal mode) is larger than predefined threshold, the filtering process is enabled. The predefined threshold is specified in Table 2, where nT represents the transform block size)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of samples only when a number of total samples belonging to the transform block as taught by Lin ([0016]) into the decoding system of Heo in order to advanced Intra prediction using Intra Prediction filter to improve coding efficiency of Intra prediction (Lin, [0002]).
Regarding Claim 20, Heo in view of Lin discloses the method of claim 19.
Lin teaches wherein the pre-defined threshold value is 32 ([0016], Table 2)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of samples only when a number of total samples belonging to the transform block as taught by Lin ([0016]) into the decoding system of Heo in order to advanced Intra prediction using Intra Prediction filter to improve coding efficiency of Intra prediction (Lin, [0002]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL D FEREJA/
Examiner, Art Unit 2487